Citation Nr: 1340711	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction of the disability rating assigned for tinea versicolor from 60 percent to 30 percent, effective December 1, 2008, was proper.

2.  Entitlement to a disability rating in excess of 60 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to January 1998, and from February 2001 to October 2001.  

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for tinea versicolor from 60 percent to 30 percent, effective December 1, 2008.  The Veteran disagreed with the reduction, arguing that she is entitled to at least a 60 percent rating, if not higher.  Therefore, the Board has included the issue of entitlement to a disability rating in excess of 60 percent as part of the instant appeal. 

In November 2011, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

The issue of entitlement to a disability rating in excess of 60 percent for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The September 2008 rating decision, which reduced the evaluation for the Veteran's tinea versicolor from 60 percent to 30 percent, failed to comply with pertinent law and regulations. 


CONCLUSION OF LAW

The September 2008 decision that reduced the disability rating for tinea versicolor from 60 percent to 30 percent, effective December 1, 2008, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for her service-connected tinea versicolor from 60 percent to 30 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 60 percent rating for tinea versicolor is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant and the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Regarding disability ratings in effect for less than five years, as in this case, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The 60 percent rating assigned for the Veteran's tinea versicolor was based on evidence showing that the skin condition affected her back, upper arms, trunk, and lower abdomen in varying patterns and that more than 40 percent of her entire body was affected.  See, e.g., a July 2005 VA examination and an August 2005 VA outpatient treatment record.  Her symptoms were described as a dry, scaly, itchy rash that was worse in the summer months.  Id.  

The RO reduced the disability rating for tinea versicolor based on a January 2008 VA examination.  The Board finds, however, that the VA examination did not show that an improvement in the skin condition had occurred.  During the examination, the Veteran reported that the rash continued to expand and affected her neck, shoulders, back, trunk, upper chest, and breasts.  She said the rash was much worse during the summer and caused a burning sensation.  She indicated that she had tried a variety of topical antifungal medications with only poor results.  On examination, it was noted that she had a brown macular confluent rash on her neck, upper chest, breasts, shoulders, and trunk.  It was also noted that she had hypopigmented lesions on her anterior forearms.  The examiner estimated that 20 to 40 percent of the Veteran's exposed areas and entire body were affected; however, the Board notes that the examination was conducted in the winter when her symptoms were reportedly less severe.  For these reasons, the Board finds that the evidence at the time of the reduction did not show that the Veteran's tinea versicolor had actually improved.  

Moreover, the Board notes that there is nothing in the record showing that the RO considered or applied 38 C.F.R. § 3.344(c) when it reduced the Veteran's disability rating for tinea versicolor.  The rating decision did not consider the question of improvement and the Statement of the Case did cite the regulation.  Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the Veteran's tinea versicolor from 60 percent to 30 percent, effective December 1, 2008.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 


ORDER

The 60 percent disability rating for tinea versicolor is restored, effective December 1, 2008.


REMAND

The Board has determined that before it can adjudicate the matter of entitlement to a rating in excess of 60 percent for tinea versicolor, additional development is required, as described below.

I.  VA Examination

The Veteran's tinea versicolor was last evaluated during a July 2011 VA examination.  During the Board hearing, the Veteran testified that her symptoms had worsened and that she had a recent outbreak on her inner thighs.  Hearing Transcript (Tr.) at 2.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of this disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

II.  Duties to Notify and Assist

Because the issue of entitlement to an increased rating arose from the Veteran's disagreement with the reduction of the disability rating rather than an application for benefits, she was not provided notice in accordance with 38 U.S.C.A. § 5103 (West 2002).  Therefore, on remand, the AOJ should ensure that VA's duties to notify and assist relating to this issue have been satisfied.  Because the Veteran is receiving the maximum schedular rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, she should be provided notice of any evidence or information necessary to substantiate entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  

III.  Treatment Records

The record reflects that the Veteran receives ongoing treatment from the Waco VA Medical Center (VAMC).  Her claims file currently contains records dated through November 2011.  On remand, any outstanding VA treatment records, along with any other records adequately identified by the Veteran, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Albany VAMC dated since November 2011.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran a letter that complies with the notifications requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2013).  The letter should include notice of any evidence or information necessary to substantiate entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).

3.  If the Veteran responds, obtain all identified outstanding, pertinent records of evaluation and/or treatment not of record, following the procedures set forth in 38 C.F.R. § 3.159.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4.  After the development outlined in Items (1), (2) and (3) is completed, schedule the Veteran for an examination to determine the current nature and severity of her service-connected tinea versicolor.  If possible, the examination should occur during the summer months or during a period of flare-up.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  The AOJ must specifically consider and discuss whether the procedures for referral for consideration of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b), is appropriate.  If any benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


